Title: To Thomas Jefferson from Henry Dearborn, 22 August 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington August 22d. 1802
          
          I have been honoured with your letters of the 14th, & 16th, an ill state of health for a few days, prevented an earlier answer, in a letter lately received from Mr. Crowninshield he mentions a Mr. William Cleveland of Salem who he conciders as well qualified in all respects for a Commissioner of Bankruptcies, and who is a sound Republican I have therefore taken the liberty of having a commission made out for him & for Killam,—Mr. Gallatin shew me your letter respecting the arrangement in the Customs which we concidered necessary to be carried into effect immediately including the case of Tuck of Cape Ann—I herewith enclose a paper relative to the Choctaw bounderies &c received from Genl. Wilkinson, which appears to be an important document, it may be proper to give additional instructions to Wilkinson on the subject, but I concieve that we cannot materially alter the principels proposed in the former instruction rilative to the Chocktaw bounderies, which were, that he should ascertain the best terms on which the Indians would agree to establish the lines formerly agreed to between them & the British Government, and report the same, for the concideration of Congress. from the enclosed statement it appears that the Indians actualy received the stipulated sums from the British Govt, for all the Cessions made, and of course ought not to demand any farther concideration, but it never the less may be adviseable to make them a present, if by that means we can establish the lines as deliniated in the enclosed paper, and if such necessary present should not amount to more than one or two thousand dollars it may be a question whether we can with propriety authorise Genl. Wilkinson to stipulate for the payment of such sum, on having the lines ascertained & remarked. I will thank you Sir for any remarks you may think proper to make to me on the subject, I shall write to Genl. Wilkinson by the way of Natchez as soon as I receive your opinnion on the subject—I do not see that any thing can at present be done on the subject of the Petition &c enclosed with Govr. Tatnals letter.
          I shall set out on a trip into the Country to morrow morning, but shall be back in a few days, I intend taking a stand somewhere in the Country within eight or ten miles of the City for a few weeks, but shall be at the Office once a week.
          with respectful concideration I am Sir Your Hume Servt,
          
            H, Dearborn
          
          
            P,S, having received the Senecas, I enclose them for your perusal,—the one made at Connadaeque, appears evidently to have been dictated by Chapin who is very angry at being removed,—the Talk of Cornplanter & others is good evidence of the artfull part which Chapin must have taken in procuring such a Talk at Connadaeque, I shall let him know that his conduct required a thicker cloak than he has given it, to prevent its being well understood.
            H. Dearborn
          
        